Exhibit 10.1

LOAN MODIFICATION AGREEMENT

This LOAN MODIFICATION AGREEMENT (the “Modification”) is entered into as of
October 13, 2014, by and between the Lender(s), Borrower(s) and Guarantor(s)
listed on the Loan Schedule referred to below.  References in this Modification
to “Lender,” “Borrower,” and “Guarantor” shall be construed to mean and refer to
each such Lender, Borrower, and Guarantor, respectively.

RECITALS

A.In connection with the loan(s) described on the Loan Schedule (each, a
“Loan”), Borrower has entered into one or more loan agreements with Lender
(each, a “Loan Agreement”).  This Modification is one of the Loan Documents, and
references in the existing Loan Documents and this Modification to “Loan
Documents,” or any of them, shall be deemed to be a reference to such Loan
Documents, as modified by this Modification and the Prior Modifications (defined
below).  References in this Modification to a “Loan” or “Loan Agreement” are to
each such Loan and Loan Agreement, if more than one Loan is included on the Loan
Schedule.  Pursuant to the guarantee(s) identified on the Loan Schedule (each, a
“Guaranty”), Guarantor guaranteed payment and performance of the Loan and other
Obligations. Pursuant to the other Loan Documents identified on the Loan
Schedule, other Credit Parties have granted security interests in Collateral or
otherwise become obligated with respect to the Loan.  Prior modifications to the
Loan Documents include (i) that certain Loan Modification Agreement, dated March
29, 2012 (the “2012 Modification”) between Lender, Borrower and Guarantor, (ii)
the Loan Waiver and Collateral Agreement dated November 14, 2012 (the “November
2012 Modification”), (iii) that certain Loan Modification Agreement dated August
13, 2013 (the “August 2013 Modification”), (iv) that certain Loan Modification
Agreement dated November 13, 2013 (the “November 2013 Modification); and (v)
that certain Loan Modification Agreement dated March 14, 2014 (the “March 2014
Modification” and, collectively with the 2012 Modification, the November 2012
Modification, the August 2013 Modification, and the November 2013 Modification,
the “Prior Modifications”).

B.Borrower has requested that Lender modify the Loan Documents as provided in
this Modification and Lender is willing to do so, subject to the terms and
conditions set forth herein.

FOR VALUABLE CONSIDERATION, the parties agree as follows:

ARTICLE 1
PRELIMINARY MATTERS

Defined Terms.  For purposes of this Modification and the Loan Documents
generally, certain capitalized terms used in this Modification and not otherwise
defined herein have the meanings given to such terms in Appendix A.  Appendix A
also includes various rules of construction and interpretation that the parties
agree are applicable to this Modification and the other Loan Documents.

Recitals and Loan Schedule.  The parties acknowledge the accuracy of the
Recitals and agree that the Recitals are part of this Modification.  Borrower
confirms and agrees that the information set forth on the “Loan Schedule”
attached as Exhibit 1.2 is complete and correct.

Loan Balance.  Borrower acknowledges as correct the outstanding principal
balance of the Loan, as set forth on the Loan Schedule, as of the date there
stated. 

ARTICLE 2
MODIFICATIONS TO LOAN DOCUMENTS

Any other provision of the Loan Documents to the contrary notwithstanding and,
unless otherwise specifically stated, until such time as all Obligations under
the Loan Documents have been fully paid and performed, Borrower covenants and
agrees as follows:

Collateral Release.  In order to amend the Collateral Release covenant in the
2012 Modification and the March 2014 Modification, Section 4(h) of the 2012
Modification, as amended and restated by Section 2.8 of the March 2014
Modification, is hereby amended in its entirety as follows: 



 

--------------------------------------------------------------------------------

 

 

(h)Collateral Release.  In lieu of all other provisions of the Loan Documents
with respect to the release or substitution of Collateral (which provisions
shall no longer be applicable), Lender agrees to release its lien on the Sites
(the “Release Collateral”), upon payment to Lender (the “Release Price”) of the
following amount with respect to each Site released: 

(i)Release Price Amount. 

(A)With respect to Release Collateral, the Release Price for each Site shall
equal 100% of the Appraised Value of such Site (reduced by Adjusted Closing
Costs if and only if such release is in connection with the sale of the
applicable Site(s) to a Person that is not an Affiliate of any Credit Party);
provided that if the Loan to Value Ratio (as determined by Lender) for all Sites
(excluding Sites that have been released) is 60% or less, the Release Price with
respect to Release Collateral shall be 70% of the Appraised Value of such Site
(with no reduction or adjustment for closing costs). 

(B)As used herein, “Adjusted Closing Costs” means (1) the lesser of (I) 8% of
the gross sales price of the applicable Site(s) and (II) the sum of (w)
customary tax and assessment prorations; (x) reasonable and customary brokerage
commissions payable to third party brokers; (y) reasonable and customary closing
costs, and (z) actual fees payable to Persons that are not Affiliates of any
Credit Party for the termination of management agreements for the applicable
Site(s), minus (2) the positive difference (if any) of the gross sales price of
the applicable Site(s) minus the Appraised Value of the applicable Site(s).

(ii)Additional Conditions to Releases.  In addition to payment of the Release
Price for each Site described above, Lender’s obligation to release its lien on
any of the Release Collateral shall be subject to satisfaction of the following
conditions precedent: 

(A)No Default.  No Event of Default or Default shall have occurred and be
continuing both before and after giving effect to the requested Release.  For
avoidance of doubt, Lender will not be obligated to permit any release if after
giving effect thereto, Lender determines that Section 4(d) or 4(e) of the 2012
Modification would be violated (without regard to any cure rights) or any other
Default or Event of Default would occur. 

(B)Release Notice.  At least 30 days in advance of the proposed Release,
Borrower shall have delivered a written notice to Lender (the “Release Notice”)
describing, by address and contract number, the Release Collateral to be
released.  The Release Collateral must include all real property owned or leased
by Borrower at the applicable Site, together with all of Borrower’s tangible and
intangible personal property located at or used exclusively in connection with
such Site.  The Release Notice must be accompanied by a computation in form
reasonably satisfactory to Lender reflecting that after giving effect to the
Requested Release and the removal of both the Appraised Value of the Release
Collateral and the income and expenses of the Release Collateral, Borrower will
continue to be in compliance with the financial covenants set forth in Sections
4(d) and 4(e) as of the most recent Fiscal Quarter end. 

(C)Title Policy Endorsement.  If the Release includes a release of a Lien on
real property, Lender shall have the option to receive an endorsement to
Lender’s title insurance policy ensuring that the Release does not affect
coverage under the title insurance policy with respect to any



 

--------------------------------------------------------------------------------

 

 

real property that remains subject to Lender’s Lien.  The cost of any such
endorsement shall be paid by Borrower.

(D)No Release with Respect to Other Loans.  If any portion of the Release
Collateral is subject to lien securing a loan or other credit arrangement other
than the Loan from Lender or one of its Affiliates made with respect to such
Release Collateral (the “Other Loan”), the Release hereunder does not release
such Release Collateral from the lien securing the Other Loan, and such Release
Collateral will continue to be encumbered by such lien until such lien is
released in accordance with the loan documents relating to the Other Loan.

(E)Disclosure.  At least 30 days before the requested release, Borrower shall
have disclosed to Lender all brokerage, sale, and other agreements pursuant to
which the Release Collateral is being marketed or sold, together with such other
information as Lender may reasonably request. 

(iii)Release Price Payment.  Any prepayment fees or other fees and costs of
Lender shall be due and payable in addition to the Release Price and payments of
such fees and costs shall be a further condition precedent to Lender’s
obligation to release any Release Collateral.  The Release Price payment shall
be applied to prepay the outstanding principal balance of the applicable Loan in
the inverse order of maturity and will not result in a reamortization of any
Loan.

(iv)Documents.  The parties agree to execute, deliver and record or file (as
appropriate) partial releases, amendments or termination statements, as
appropriate, to reflect the release of the Release Collateral. 

(v)Other Properties.  With respect to Collateral that does not satisfy all of
the requirements of this Section 4(h), Lender will consider release of such
Collateral (other than upon payment in full of the Obligations) only on such
terms and conditions as Lender may require in its sole and absolute discretion
and any provisions in the Loan Documents pursuant to which Lender previously
agreed to release such other Collateral shall no longer be applicable.   

Collateral Table.  The Collateral Table attached to the March 2014 Modification
as Exhibit C, is hereby amended in its entirety and replaced by Exhibit C
hereto.

Non-Conforming Payments.  Credit to Borrower’s account may be delayed if the
payment is not made as provided in the Loan Documents or if not accompanied by
the correct invoice number.  Lender may, at its sole option, refuse any amount
tendered by Borrower that is not in the required form or in the exact amount of
the required payment.  Delayed credit may cause Borrower to incur a late payment
fee.  Credit for payments is subject to final payment by the institution on
which the item of payment was drawn.  UNAUTHORIZED FORMS OF PAYMENT, SUCH AS
CASH, CASHIER’S CHECKS, OFFICIAL BANK CHECKS, TELLER’S CHECKS, CERTIFIED CHECKS,
TRAVELERS’ CHECKS, AND MONEY ORDERS, ARE NOT ACCEPTABLE FORMS OF PAYMENT AND MAY
BE RETURNED TO BORROWER AT BORROWER’S RISK OF LOSS.

Disputed Payments. All written communication concerning disputed amounts,
including any check or other payment instrument that (a) indicates that the
written payment constitutes “payment in full” or is tendered as full
satisfaction of a disputed amount or (b) is tendered with other conditions or
limitations must be mailed or delivered to Lender at the following address and
not to the address shown on the invoice as the address for remitting payments,
unless Lender otherwise directs:  GE Capital Franchise Finance, 8377 East
Hartford Drive, Suite 200, Scottsdale, AZ 85255, Attention:  Customer Service
Center.

Flood Insurance.  If Borrower owns the building and other improvements on a
particular Site, such Site is subject to a Mortgage, and such Site is located in
a Special Flood Hazard Area (“SFHA”) designated by the Federal Emergency
Management Administration, Borrower shall, at its expense, obtain and maintain
flood insurance under the National Flood Insurance Program (“NFIP”) for such
Site, satisfying any applicable insurance requirements



 

--------------------------------------------------------------------------------

 

 

in the Loan Documents and providing insurance coverage sufficient to rebuild or
replace the building, equipment and improvements on the Site in an amount not
less than the lesser of:  (a) the outstanding principal balance of the Loan,
including any prior liens on such Site; (b) the maximum amount of coverage
allowed for the type of property under the NFIP; or (c) the overall value of the
building, equipment and improvements at such Site, but not the value of the land
underlying such building and other improvements.  The policy must state the
proper SFHA zone for the Premises (i.e., SFHA zones beginning with “A” or
“V”).  Deductibles must be stated and may not exceed $50,000.  SPECIAL NOTICE: 
Notice is hereby given to Borrower that, if Borrower fails to renew or keep in
effect adequate flood insurance on the Site during the time that the NFIP
mandates flood insurance coverage, federal law requires Lender to purchase the
flood insurance for the Site and authorizes Lender to charge Borrower the cost
of premiums and fees incurred in purchasing the insurance.  Any flood insurance
that Lender purchases may not fully protect Borrower’s interest and equity in
the Site and will be substantially more expensive than the insurance Borrower
may obtain.

Anti-Money Laundering; Anti-Terrorism.  Each Credit Party represents and
warrants to and covenants with Lender that:  (a) each Credit Party and its
Affiliates (each, an “AML Party”) is and will remain in compliance with the
following (collectively, the “AML Requirements”):  all U.S. economic sanctions
laws and executive orders; all regulations promulgated by the U.S. Office of
Foreign Assets Control (“OFAC”); and all applicable anti-money laundering and
counter-terrorism provisions of the Bank Secrecy Act, the U.S. Patriot Act, and
all rules and regulations issued pursuant to such laws, including those relating
to “know your customer”, anti-money laundering, and anti-terrorism; (b) no AML
Party is or will become a Person (i) included by OFAC on the list of Specially
Designated Nationals and Blocked Persons (the “SDN List”) or who is otherwise
the target of U.S. economic sanctions laws, such that, in either case, a U.S.
Person cannot engage in business transactions with such Person; or (ii) that is
Controlled by, or acting, directly or indirectly, for or on behalf of, any
Person on the SDN List or a foreign government that is the target of U.S.
economic sanctions prohibitions, such that entry into or performance under any
Loan Document would violate Applicable Law; (c) neither Borrower nor any other
Credit Party will use any proceeds of the Credit Facilities directly or
indirectly for any payments to any government official or employee, political
party, political party official, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the U.S. Foreign Corrupt
Practices Act of 1977; and (e) within five days of written request, Borrower
shall provide Lender with such documentation as Lender may request from time to
time, to verify compliance with the terms and conditions of this Section,
including with respect to sources of funds for Payments made or to be made by
any Credit Party.  For purposes of this Section, “Affiliate” does not include
equity owners of any entity that is publicly traded on a recognized national
U.S. stock exchange.

Modifications, Waivers and Consents.  None of the terms and provisions of the
Loan Documents may be amended, extended, renewed, terminated, or supplemented,
nor shall Lender have waived any of its rights under any Loan Document, by any
course of dealing or other action or inaction of the parties, unless and until
the Credit Parties obtain Lender’s prior written consent with respect to any
such matter, which consent may be withheld or conditioned in Lender’s sole
discretion, unless otherwise expressly provided in the Loan Documents.  Lender’s
consent to or waiver of any matter shall not be deemed a consent to or waiver of
the same or any other matter on any future occasion.  All approvals, waivers,
and consents granted by Lender for any matter shall be narrowly construed to
cover only the parties and facts identified in such approval, waiver or
consent.  No failure to exercise and no delay in exercising, on Lender’s part,
any right, remedy, power or privilege pursuant to any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege pursuant to any Loan Document preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Accounting Requirements.  All accounting terms shall be construed, and all
accounting determinations required to be made pursuant to any Loan Document,
including with respect to financial covenant compliance, shall, unless otherwise
expressly provided, be made, in accordance with GAAP.  However, if there is a
change in GAAP following the date hereof and that change is implemented by
Borrower, such change shall not be given effect if such change would affect a
calculation that measures compliance with, or entitles any Credit Party to any
rights under, any provision of the Loan Documents unless Borrower and Lender
agree in advance and in writing to modify such provisions to reflect such
change.  Unless such provisions are modified, all Financial Statements,
compliance certificates and similar documents provided pursuant to the Loan
Documents shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change.  Notwithstanding any other provision contained herein or any of the
other Loan Documents, all terms of an accounting or financial nature used in
this Modification or any of the other Loan Documents shall be construed, and all
computations of amounts and ratios provided for in this Modification or any of
the other Loan Documents shall be made, without giving effect to any election
under FAS 159 (ASC 825) (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Credit Party at “fair value,” as defined therein.  No Credit Party shall change
its accounting treatment, fiscal calendar, or reporting practices, except as



 

--------------------------------------------------------------------------------

 

 

required by GAAP or any Applicable Law and then only after giving effect to
provisions of this Section or change its Fiscal Year from that in effect on the
date hereof.

ARTICLE 3
Additional Borrower Covenants

Receivers.  Borrower and each other Credit Party irrevocably agree that upon the
occurrence of an Event of Default, Lender may obtain an order, ex parte, from a
state or federal court appointing a receiver for (a) the business operations of
Borrower and/or any of the other Credit Parties; (b) for the Collateral; and/or
(c) for any or all of the assets and property rights of Borrower and/or of such
other Credit Parties.  Lender’s right to obtain an order ex parte from a state
or federal court appointing a receiver as provided herein shall be as a matter
of right and without notice to Borrower or any other Credit Party or anyone
claiming under Borrower or any other Credit Party, and without regard to the
then value of the Collateral or the interest of Borrower or any other Credit
Party therein.  BORROWER AND EACH OTHER CREDIT PARTY WAIVES ANY RIGHT TO A
HEARING OR NOTICE OF HEARING PRIOR TO THE APPOINTMENT OF A RECEIVER AND
IRREVOCABLY CONSENTS TO SUCH APPOINTMENT.  Borrower and each other Credit Party
irrevocably agree that any receiver appointed pursuant to this Section may have
all of the powers and duties of receivers in like or similar cases, including
the right, with Lender’s express written consent, to operate and sell all
property of the receivership estate, and that such powers and duties shall be
vested in the receiver until the later of  (x) the date of confirmation of sale
of the receivership estate, (y) the date of expiration of any redemption period,
or (z) the date the receiver is discharged.  All expenses incurred by the
receiver or its agents, including obligations to repay funds borrowed by the
receiver, shall constitute a part of the Obligations.  Any revenues collected by
the receiver shall be applied first to the expenses of the receivership,
including reasonable attorneys’ fees incurred by the receiver and Lender,
together with interest thereon at the default rate of interest from the date
incurred until paid, and the balance shall be applied toward the Obligations or
in such other manner as the court may direct.  Borrower and each other Credit
Party expressly waive any and all rights it may have to object to the
appointment of a receiver as provided herein or to the receiver’s operation or
disposition of the receivership estate. 

Limitation of Liability for Certain Damages.  In no event shall Lender or any
Affiliate of Lender be liable to Borrower or any other Credit Party on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  BORROWER AND
EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY SUCH
CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

ARTICLE 4
[RESERVED]

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

Each Credit Party acknowledges and agrees that the representations and
warranties in this Article are a material consideration to Lender; that Lender
is relying on their correctness and completeness in entering into this
Modification; and that these representations and warranties are true and
accurate as of the date hereof, will be true and accurate as of Closing, as if
made at Closing, and will survive the Closing regardless of any investigation or
inspection by Lender.  Accordingly, Borrower and each other Credit Party
represent and warrant to Lender:

Representations and Warranties Continue.  In connection with this Modification
and for purposes of making the representations and warranties in this Section,
each Credit Party has reviewed each of the representations and warranties of
such Credit Party in the Loan Documents.  All such representations and
warranties (taking this Modification into account), are complete and correct as
of the date hereof, will continue to be complete and correct as of the Closing,
and will survive the Closing.

No Defaults; No Material Adverse Effects.  No Credit Party is in Default under
any of the Loan Documents.  There has been no change in the financial condition
of any Credit Party from the most recent financial statement received by Lender
from or on behalf of such Credit Party that would constitute a Material Adverse
Effect.

Due Authorization, Execution and Delivery; Validity.  The execution, delivery,
and performance by each Credit Party of this Modification and the other Loan
Documents to be executed by such Credit Party in connection herewith
(collectively, with the Modification, the “Modification Documents”) have been
duly authorized by each



 

--------------------------------------------------------------------------------

 

 

Credit Party, and such Modification Documents have been duly executed and
delivered on behalf of each such Credit Party.  The individual(s) executing the
Modification Documents on behalf of each Credit Party have been duly authorized
to do so in accordance with resolutions duly adopted by such Credit Party’s
board of directors (or similar governing body), members, or partners, as the
case may be.  The Modification Documents constitute the legal, valid and binding
obligations of each Credit Party executing such Modification Documents,
enforceable against such Credit Party in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally, and
general principles of equity.

No Duress.  Each Credit Party has executed those Modification Documents to which
it is a party as a free and voluntary act, without duress, coercion or undue
influence exerted by or on behalf of Lender or any other Person.

Solvency.  Both before and after giving effect to consummation of the
transactions contemplated by this Modification, the Credit Parties taken
together, and Borrower, individually, are Solvent.

Commercial Nature of Loans.  The purpose of each Loan is a commercial business
purpose and not a personal, family, or household purpose.  No portion of the
Collateral is being or will be used by any Credit Party or any other Person for
any personal, family or household purposes.

ARTICLE 6
CREDIT PARTY RATIFICATIONS, CONSENTS, AND RELEASES

Ratifications.  The Loan Documents are ratified and affirmed by Borrower and
remain in full force and effect.  Lender’s Liens in the Collateral shall
continue in full force and effect and no Collateral is or shall be released from
such Liens except as specifically provided for herein.  Nothing contained in any
Modification Document shall constitute a waiver of any rights or remedies of
Lender under the Loan Documents (except as expressly set forth
therein).  Guarantor consents and agrees to the terms and conditions of the
Modification Documents; ratifies and reaffirms the Guaranty; and agrees that,
notwithstanding this Modification and consummation of the transactions
contemplated hereby (including the release of any Collateral), the Guaranty and
all of Guarantor’s covenants, obligations, agreements, waivers, and liabilities
set forth in the Guaranty continue in full force and effect in accordance with
their terms, modified only if and to the extent that the guaranteed obligations
are modified by the Modification Documents.

Release.  Each Credit Party forever releases, waives, and discharges Lender, its
Affiliates, their predecessors, successors, and assigns, and each of their
respective officers, directors, shareholders, employees, agents,
representatives, and consultants (each, a “Released Party”) from any and all
claims, actions, investigations, demands, damages, and expenses, of whatever
kind or nature and however characterized, at law, in equity, or otherwise, that
any Credit Party has or may have against any Released Party, known or unknown,
foreseen or unforeseen, now existing or arising in the future, based in whole or
in part on facts (whether or not now known), existing on or before the date
hereof, that relate to or arise out of this Modification, any other Loan
Document, the transactions contemplated thereby, or any acts or omissions in
connection therewith.  Each Credit Party agrees not to assert any claim, sue, or
otherwise institute any court or other legal proceeding against any Released
Party that is covered by the releases set forth herein.  FURTHER, EACH CREDIT
PARTY EXPRESSLY WAIVES ANY PROVISION OF APPLICABLE LAW TO THE EFFECT THAT A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WITH THE RELEASING PARTY DOES NOT KNOW
OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE MATERIALLY AFFECTED SUCH PARTY’S
AGREEMENT WITH THE RELEASED PARTIES.

ARTICLE 7
CONDITIONS PRECEDENT; CLOSING

Closing Conditions Precedent.  The obligations of Lender to consummate the
transactions contemplated by this Modification are subject to the satisfaction
of each of the conditions precedent in this Section and any other conditions
precedent to Closing set forth in this Modification (collectively, the “Closing
Conditions”), in Lender’s sole discretion, unless Lender, in its sole
discretion, waives satisfaction of a particular Closing Condition in writing.





 

--------------------------------------------------------------------------------

 

 

Documents.  Lender shall have received this Modification and such other
documents and  instruments as are contemplated hereby, including a Borrower
authorization, in each case duly executed and, where appropriate, acknowledged,
by the Credit Parties and in form and substance satisfactory to Lender.

No Default; Representations.  Both before and after giving effect to the
Closing, there shall be no Default under the Loan Documents, and each
representation and warranty made by Borrower and each Guarantor pursuant to the
Loan Documents shall be true and correct in all material respects.

Good Standing; Authority.  If requested by Lender, Borrower shall have provided
Lender with evidence that Borrower and any entity Guarantor(s) are in good
standing under the laws of their state of formation and in each state in which
any Collateral is located and that the Persons executing this Modification and
the other documents or instruments contemplated hereby, other than Lender, are
duly authorized to do so.

Liens on Existing Collateral.  Lender shall have received such UCC search
results, title reports,  title policies, and title insurance endorsements as
Lender shall reasonably require evidencing the continuing first priority of
Lender’s Liens in the Collateral as security for the payment and performance of
all of the Obligations.

Insurance.  If requested by Lender, Borrower shall have provided Lender with
evidence satisfactory to Lender that all insurance required by the Loan
Documents is in full force and effect.

Transaction Costs.  Borrower shall have paid to Lender all reasonable
out-of-pocket costs and expenses then incurred by or on behalf of Lender in
connection with this Modification, Lender’s underwriting and closing due
diligence with respect to this Modification, and the negotiation, documentation,
and closing of this Modification, including in connection with Lender’s
evaluation of and determinations with respect to, the Closing Conditions
(collectively, “Transaction Costs”).  Transaction Costs include the following,
as applicable:  (i) Lender’s outside legal counsel fees; (ii) expenses for UCC
search reports, title searches, and title insurance; (iii) escrow, recording,
and filing fees; (iv) transfer or mortgage taxes (if any); (v) costs of site
inspections, inspection reports, surveys, appraisals, flood certifications,
environmental reports and testing, and other due diligence required by Lender;
and (vi) costs and fees of consultants and other professional advisers retained
by Lender.  At Closing, all deposits paid by Borrower to Lender prior to
entering into this Modification shall be applied to pay Transaction Costs and
any other fees, costs and expenses payable by Borrower at Closing.  If the
deposit exceeds the sum of such items, the excess shall be refunded to Borrower
at Closing.

Fees and Expenses.  Borrower shall have paid to Lender any outstanding and
unpaid fees and costs then due from Borrower pursuant to any of the Loan
Documents.

Closing.  The closing (the “Closing”) of the Modification and the transactions
contemplated hereby will occur within three Business Days following satisfaction
(or waiver by Lender) of each of the Closing Conditions.  The date on which
Closing occurs is the “Closing Date.”  Borrower hereby authorizes Lender to
insert the Closing Date on the first page hereof, as the date hereof, and in the
various Loan Documents executed in connection herewith, as the date
thereof.  Closing must occur on or before 11:00 o’clock a.m. local time in
Phoenix, Arizona, on __________, 2014 (the “Closing Deadline”).  If Closing has
not occurred by the Closing Deadline, Lender shall have absolutely no obligation
whatsoever to consummate this Modification and the transactions contemplated
hereby.  Lender may extend the Closing Deadline in Lender’s sole
discretion.  Any extension of the Closing Deadline must be in writing to be
valid.

ARTICLE 8
ADDITIONAL PROVISIONS

Any other provisions of the Loan Documents to the contrary notwithstanding:

Notices.  All notices, demands, requests, and other communications
(collectively, “Notices”) required or authorized to be made by the Loan
Documents will be written and addressed (a) if to Borrower or any other Credit
Party, to the address set forth for such Person on the signature page hereto or
to such other address as such Credit Party may provide to Lender in a Notice
given after the date hereof; and (b) if to Lender, at Lender’s notice address on
the signature page hereto or to such other address as Lender may provide to the
Credit Parties in a Notice given after the date hereof.  Notices may be given by
hand delivery; by overnight delivery service, freight prepaid; or by U.S. mail,
postage paid.  Notices given as described above shall be effective and deemed to
have been received upon personal



 

--------------------------------------------------------------------------------

 

 

delivery to a responsible individual at the notice address set forth on the
signature page of this Modification, if Notice is given by hand delivery; one
Business Day after delivery to an overnight delivery service, if Notice is given
by overnight delivery service; and two Business Days following deposit in the
U.S. mail, if Notice is given by U.S. mail.

Governing Law.  THE LAWS OF THE STATE IDENTIFIED IN THE LOAN DOCUMENTS, OTHER
THAN THIS MODIFICATION, SHALL, SUBJECT TO ANY LIMITATIONS IN SUCH LOAN
DOCUMENTS, GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO
THIS MODIFICATION, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT.  

Time of the Essence.  Time is of the essence in this Modification.

Binding Effect; Existing Documents; Conflicts.  This Modification shall be
binding upon and inure to the benefit of Lender, each Credit Party, and their
respective successors, assigns, heirs and personal representatives.  Except as
expressly modified hereby, the Loan Documents (including as modified by the
Prior Modifications) remain in full force and effect, provided that if there are
conflicts between the terms of this Modification and the terms of any other Loan
Document, the provisions hereof shall control.

Bankruptcy.  As a material inducement to Lender to execute this Modification,
each Credit Party represents and agrees that (a) the modifications provided for
herein are, in such Credit Party’s informed judgment, sufficient to permit such
Credit Party to operate its business and satisfy its obligations; (b) such
Credit party has no intention to file or acquiesce in any bankruptcy or
insolvency proceeding at any time after the date of this Modification; and (c)
in the event of an Event of Default, such Credit Party acknowledges that such
Credit Party does not have any further realistic opportunity to successfully
reorganize such Credit Party’s financial affairs in bankruptcy.  Accordingly, in
consideration of the mutual covenants contained herein and for other good and
valuable consideration, each Credit Party agrees that if such Credit Party is
the subject of any federal or state insolvency, bankruptcy, receivership,
dissolution, reorganization or similar proceedings, voluntary or involuntary,
under any present or future law or act, Lender shall be entitled to the
immediate and absolute lifting of any automatic stay as to the enforcement of
its remedies under the Loan Documents, and each Credit Party consents to the
immediate lifting of any such automatic stay, and will not contest or object to
any motion filed by Lender to lift such stay.

Post-Default Waiver of Collateral Disposition Rights.  Borrower and each other
Credit Party hereby waive (a) any and all rights that it may have to
notification of disposition of collateral under Section 9-611 of the UCC; and
(b) any and all rights that it may have to the right to redeem the Collateral
under Section 9-623 of the UCC.

Descriptions not Limiting.  The description of the Loan Documents contained
herein is for informational purposes only and shall not be deemed to limit,
imply or modify the terms or otherwise affect the Loan Documents.  The
description in this Modification of the specific rights of Lender shall not be
deemed to limit or exclude any other rights to which Lender may now be or may
hereafter become entitled to under the Loan Documents at law, in equity or
otherwise.

Construction.  This Modification and the other Loan Documents shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as which party prepared the document, the relative bargaining powers of
the parties or a party’s domicile, but shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties.

Document Execution.  This Modification and the other Loan Documents may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which, when so executed, shall be deemed an original and
all of which, taken together, shall constitute one integrated
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Except as otherwise expressly provided in
any Loan Document, the E‑Transmission of an executed signature page to a Loan
Document shall be as effective as delivery of a manually executed counterpart
thereof.  The parties may, but are not required to, transmit or otherwise make
or communicate any Loan Document as an E-Transmission, except that the Credit
Parties shall deliver, as a further condition to Closing, live pen and ink
signatures for those Loan Documents to be delivered on or before Closing, that
Lender, in its sole discretion, designates as requiring live signatures.  From
time to time after Closing, each Credit Party agrees to deliver to Lender, upon
Lender’s request, a live pen and ink signature page for any Loan
Document.  Where this Modification or any other Loan Document, including any
executed signature pages, is communicated by E‑Transmission:  (a) this
Modification, such other Loan Document and such signature pages shall
conclusively be deemed sufficient to satisfy any requirement for a “writing,”
“authentication,” “signature,” or “original”



 

--------------------------------------------------------------------------------

 

 

pursuant to any Loan Document or Applicable Law and shall be admissible as an
original in any legal proceeding arising out of or relating to this Modification
or any of the other Loan Documents; and (b) each such E-Transmission shall have
the same legal effect as a live pen and ink signed paper original.  Neither
Lender nor any Credit Party shall contest the validity or enforceability hereof
or of any other Loan Document, on the basis that this Modification or such Loan
Document, or one or more signatures hereto or thereto was the subject of an
E‑Transmission; provided, however, that nothing herein shall limit a party’s
right to contest whether this Modification or such other Loan Document has been
altered after E‑Transmission or whether the E‑Transmission was delivered to an
appropriate representative of Lender.  “E‑Transmission” means the communication
of any document, including signature pages, by e-mail or any system used to
receive or transmit faxes electronically.

Course of Dealing; Further Assurances.  No course of dealing between any Credit
Party or Affiliate of a Credit Party, and Lender shall be effective to amend,
modify or discharge any provision of the Loan Documents.  Each Credit Party
shall execute, acknowledge (as appropriate) and deliver to Lender such
additional agreements, documents and instruments as Lender reasonably requires
to carry out the intent of this Modification.

Credit Party Experience and Advisers; No Lender Advice.  EACH CREDIT PARTY
REPRESENTS, WARRANTS, AND COVENANTS THAT (A) SUCH CREDIT PARTY (I) IS
EXPERIENCED IN COMPLEX AND SOPHISTICATED BUSINESS MATTERS AND COMMERCIAL
FINANCING TRANSACTIONS OF THE TYPE CONTEMPLATED BY THE LOAN DOCUMENTS;  (II) HAS
HAD SUFFICIENT TIME TO CAREFULLY REVIEW THIS MODIFICATION AND THE LOAN DOCUMENTS
BEING EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
CONSULT WITH SUCH INVESTMENT, TAX, LEGAL, FINANCIAL AND OTHER ADVISERS AS SUCH
CREDIT PARTY HAS DEEMED APPROPRIATE;  AND (III) HAS DETERMINED THAT THIS
MODIFICATION AND SUCH OTHER LOAN DOCUMENTS COMPLETELY AND ACCURATELY REFLECT THE
FINAL BUSINESS DEAL OF THE PARTIES;  AND (B) no Lender Party or any employee,
agent, representative, or adviser of a Lender Party has provided any Credit
Party with any investment, tax, legal, or financial advice or acted as an
advisor to any Credit Party with respect to such matters.

Entire Agreement.  THIS MODIFICATION AND THE OTHER LOAN DOCUMENTS COLLECTIVELY
CONSTITUTE THE FINAL EXPRESSION AND ENTIRE WRITTEN AGREEMENT OF LENDER AND THE
CREDIT PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF; SUPERSEDE
ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, DISCUSSIONS, AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, WRITTEN OR ORAL, INCLUDING
PRIOR LETTERS OF INTEREST, PROPOSAL LETTERS, COMMITMENT LETTERS, CONFIDENTIALITY
AGREEMENTS, OR OTHER AGREEMENTS, INVOLVING ANY CREDIT PARTY OR LENDER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE, OR EFFECT; AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED
ORAL AGREEMENT.    

[SIGNATURE PAGES FOLLOW]

 





 

--------------------------------------------------------------------------------

 

 



Executed and effective as of the date first set forth above.

 

BORROWER:

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership

By:SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

By:  /s/ Connie Scarpello

Name: Connie Scarpello

Its: Vice President

SPPR – SOUTH BEND, LLC, a Delaware limited liability company

By:SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, its Manager

By:SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

By:  /s/ Connie Scarpello

Name: Connie Scarpello

Its: Vice President

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200 

Norfolk,  Nebraska    68701 

Attention:  Chief Financial Officer





 

--------------------------------------------------------------------------------

 

 

GUARANTOR:

SUPERTEL HOSPITALITY, INC., a Virginia corporation

By:  /s/ Connie Scarpello

Name: Connie Scarpello

Its: Senior Vice President

SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust

By:  /s/ Connie Scarpello

Name: Connie Scarpello

Its: Vice President

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership

By:SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

By:  /s/ Connie Scarpello

Name: Connie Scarpello

Its: Vice President

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200 

Norfolk,  Nebraska    68701 

Attention:  Chief Financial Officer

OTHER CREDIT PARTIES:

TRS LEASING, INC., a Virginia corporation

By:  /s/ Corrine L. Scarpello

Name:  Corrine L. Scarpello

Title:  Vice President

 

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200 

Norfolk,  Nebraska    68701 

Attention:  Chief Financial Officer





 

--------------------------------------------------------------------------------

 

 



LENDER:


GE FRANCHISE FINANCE COMMERCIAL LLC, a  Delaware limited liability company

By:  /s/ Jon Storck

Name:  Jon Storck

Its Authorized Signatory

Address for Notices:

8377 East Hartford Drive 

Suite 200 

Scottsdale,  Arizona 85255 

Attention:  Collateral Management

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX A

DEFINED TERMS

1. Defined Terms.  The following terms have the meanings set forth below:

“Affiliate” means, with respect to a Person, each officer, director, manager,
general partner, or co-venturer of such Person and any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, such Person.

“Applicable Law” means, as to a Person, any law (statutory or common),
ordinance, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or Government Authority, in each case applicable
to or binding on such Person or any of its assets or to which such Person or any
of its assets is subject.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in Salt Lake City, Utah;
Phoenix, Arizona; or New York, New York.

“Collateral” means all real and personal property, tangible and intangible, as
to which Lender is granted a Lien pursuant to any Loan Document, including any
Modification Document, and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a Lien in favor of Lender, with references to “Collateral” to
include all or any portion of or interest in any of the Collateral.

“Control” and “Controlled” means possession of either (a) the power to vote, or
the beneficial ownership of, 10% or more of any class of voting securities (or
other ownership interests) of such Person; or (b) the power to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Credit Party” means Borrower, Guarantor and each other Person (other than
Lender) that is or may become a party to any Loan Document.

“Default” means any Event of Default or any event or circumstance that, with the
passage of time or the giving of notice or both, would become an Event of
Default.

“Event of Default” means the occurrence of any event or circumstance designated
in any of the Loan Documents as an event of default.

“Government Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Indebtedness” means, without duplication, all of the following, whether or not
matured:  (a) indebtedness for borrowed money, including the outstanding
balances of any revolving lines of credit; (b) obligations evidenced by bonds,
debentures, notes, or similar instruments; (c) reimbursement and other
obligations with respect to letters of credit and acceptances; (d) obligations
representing the deferred purchase price of property or services; (e)
obligations created or arising under any conditional sale or other title
retention agreement; (f) obligations with respect to capital leases; and (g) any
other obligation for borrowed money or other financial accommodation (direct or
contingent), whether evidenced by a note, instrument, guaranty or other writing
and whether contingent, unliquidated.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest, including purchase money security interests, and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a capital lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means each Loan Agreement, together with all other documents
and instruments now or in the future executed and delivered by Borrower or any
other Credit Party to Lender in connection with the Loans, including this
Modification and all promissory notes, guaranties, mortgages and deeds of trust,
security agreements, and other documents or instruments now or hereafter
evidencing, guaranteeing, or securing any of the Loans, with references in the
Loan Documents to any particular Loan Document to mean such Loan Document, as it
may be



 

--------------------------------------------------------------------------------

 

 

amended, restated, supplemented, extended or renewed from time to time.  Each
Exhibit, Schedule, Table or Appendix attached to a Loan Document is an integral
part of such Loan Document, the same as if set forth in full in the body
thereof.

“Material Adverse Effect” means any fact, event, circumstance or other
effect   (including changes in market conditions), whether foreseeable or
unforeseeable, that alone or in combination with other facts, events,
circumstances, or effects occurring or existing concurrently with such fact,
event, circumstance, or effect results in or causes, or could reasonably be
expected to result in or cause, a material adverse change in any of (a) the
condition (financial or otherwise), business, performance, operations or assets
of any Credit Party; (b) the ability of any Credit Party to perform its
obligations under any Loan Document; (c) the validity or enforceability of any
Loan Document or the rights and remedies of Lender under any Loan Document; or
(d) the Collateral, Lender’s Liens in the Collateral, or the priority of such
Liens.

“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description (including for
the payment of money), owing by such Credit Party to Lender or any of its
Affiliates arising out of, under, or in connection with any Loan Document or any
Related Agreement, whether direct or indirect, absolute or contingent, due or to
become due, liquidated or not, now existing or hereafter arising, however
acquired, and whether or not evidenced by any instrument.

“Person” means any individual, partnership, corporation, business trust, public
benefit corporation, joint stock company, estate, association, firm, enterprise,
trust, limited liability company, unincorporated association, joint venture and
any other entity or Government Authority.

“Related Agreement” means each agreement, document, and instrument, other than
the Loan Documents, now or hereafter existing between, or by, any Credit Party
or Affiliate of a Credit Party (including as a successor in interest) and, or
for the benefit of, Lender or any Lender Affiliate (including, in each case, as
a successor in interest), as any such agreement, document, or instrument may be
amended, restated, supplemented, extended or renewed from time to time.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person;
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature; and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Arizona.

2. Interpretative Rules.  Unless otherwise expressly provided or the context may
otherwise require: (a) the words “hereof”, “herein”, “hereunder” and words of
similar import, when used herein or in any other Loan Document, shall refer to
such Loan Document as a whole and not to any particular provision hereof or
thereof; (b) in the computation of time periods from a specified date to a later
specified date, the term “from” means “from and including” and the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including” and the term “including” means “including without limitation”; (c)
the term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings; (d) the term “sole” means
“sole and absolute”; (e) Article, Section, subsection, clause, Appendix,
Exhibit, Schedule, and Table references in a Loan Document are to such items in
or attached to such Loan Document; (f) references to a Loan Document include all
exhibits, schedules, and appendices thereto and, unless Lender’s consent is
required therefor but was not obtained, any amendment, restatement, or
supplement thereto; (g) references to any statute, law, ordinance, regulation or
rule are to such statute, law, ordinance, regulation or rule, as modified from
time to time and to any successor to any such statute, law, ordinance,
regulation or rule, in each case as in effect at the time any such reference is
operative; (h) Article, Section, subsection, Appendix, Exhibit, Schedule and
Table titles and other divisions contained in any Loan Document are without
substantive meaning or content of any kind and are not a part of the agreement
between the parties; and (i) the meaning of any term defined (including by
reference) in any Loan Document shall be equally applicable to both the singular
and plural forms of such term.

  3.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.2

LOAN SCHEDULE

 

Loan #

GE Loan ID No.

Borrower(s)

Guarantor(s)

Lender(s)

Principal Loan Balance

Maturity Date

1.

435130

South Bend, LLC

Supertel LP, Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$4,101,810.63 as of October 10, 2014

01-Jan-2018

2.

431562

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$14,148,599.63, as of October 10, 2014

31-Dec-2014

3.

431830

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$11,416,829.99, as of October 10, 2014

01-Feb-2017

4.

435127

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$582,530.68, as of October 10, 20144

01-Feb-2018

 

 

GUARANTIES

GE Loan  ID No. 435130

Unconditional Guaranty of Payment and Performance dated as of December 31, 2007
by Supertel Limited Partnership, a Virginia limited partnership (“Supertel LP”).

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality REIT Trust, a Maryland real estate investment trust
(“Supertel REIT”).

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality, Inc., a Virginia corporation (“Supertel Hospitality”).

GE Loan  ID No. 431562

Unconditional Guaranty of Payment and Performance dated as of August 18, 2006 by
Supertel Hospitality.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

GE Loan  ID No. 431830

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

GE Loan  ID No. 435127

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

OTHER CREDIT PARTY DOCUMENTS

Security Agreement dated as of March 29, 2012 by TRS Leasing, Inc., a Virginia
corporation.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

COLLATERAL TABLE

The Collateral consists of first priority mortgages on the Sites identified
below: 

Hotel

Address

City

State

Zip Code

Loan #

Asset #

Ground Lease Site

Days Inn Sioux Falls Airport 

5001 N Cliff Ave

Sioux Falls

SD

57104-0454

all

053920

Yes

Days Inn Sioux Falls Empire

3401 S Gateway Blvd.

Sioux Falls

SD

57106-1555

all

053921

No

Days Inn Ashland

12700 State Route 180

Ashland

KY

41102-9356

all

053922

No

Days Inn Glasgow

105 Days Inn Blvd.

Glasgow

KY

42141-1096

all

053923

No

 

 

 

 

 

 

 

 

Savannah Suites Atlanta

140 Pine Street

Atlanta

GA

30308-3413

all

049193

Yes

Savannah Suites Augusta

3421 Wrightsboro Road

Augusta

GA

30909-2503

all

049188

No

Savannah Suites Chamblee

5280 Peachtree Industrial Blvd.

Chamblee

GA

30341-2625

all

049458

No

Savannah Suites Greenville

2015 Wade Hampton Blvd.

Greenville

SC

29615-1036

all

049487

No

Savannah Suites Savannah

60 W Montgomery Cross Road

Savannah

GA

31406-3413

all

049190

No

 

 

 

 

 

 

 

 

Super 8 Billings

5400 Southgate Drive

Billings

MT

59101-4631

all

050054

No

Super 8 Terre Haute

3089 S. 1st Street

Terre Haute

IN

47802-3787

all

050059

No

Super 8 Columbus Airport

2935 Warm Springs Road

Columbus

GA

31909-5248

all

050060

No

Super 8 Green Bay

2868 S. Oneida Street

Green Bay

WI

54304-5753

all

054654

No

 

 

 

 

 

 

 

 

Comfort Inn Glasgow

2110 Cavalry Drive

Glasgow

KY

42141-1034

all

053924

No

Comfort Suites South Bend

52939 State Road 933 N.

South Bend

IN

46637-3248

all

020993

No

 

 

 

 

 

 

 

 

Comfort Inn

255 Lore Road

Solomons

MD

20688

all

070251

No

Comfort Inn

2608 South US Hwy 421

Harlan

KY

40831

all

070252

Yes

 

 

 

 

 

 

 

 

 



1

20118709

 

--------------------------------------------------------------------------------